Title: Anonymous ("Goodwill") to Thomas Jefferson, 24 August 1812
From: Anonymous,“Goodwill” (“A Friend to the Christian Religion”)
To: Jefferson, Thomas


          Sir, ——— August 24, 1812. 
          Your friend, who has been long silent, desires once more to address you. And, as it may be the last time, permit him to do it with plainness & solemnity. Thousands of times your unknown friend, has addressed the Almighty Sovereign in your behalf; praying, thro Jesus Christ, our Divine Advocate, that you may be brought to embrace & enjoy, that holy religion, which is taught in the sacred volume.
          Believing, that every prayer of faith is answered your unknown friend, hopes & believes, that you, Sir, will shortly embrace & openly espouse the Christian Religion. May God Almighty grant it, thro the merits and mediation of his beloved Son.
          Remember, Dear Sir, that your time on earth is short. “Now is the accepted time; now is the day of Salvation.”
          By embracing Religion you will give joy to angels & all good men on earth And by it you will obtain a peace in your own mind, which the world cannot give nor take away.
          That you may read the sacred volume with reverence & pray devoutly for the teaching of the divine spirit is the sincere prayer of your unknown friend.
        